PER CURIAM.
Lazzara, the purchaser at a foreclosure sale of certain real property, petitions this court for a writ of certiorari to review an order denying his motion to discharge a lis pendens filed against the property. The lis pendens was filed by Molins, the former owner of the property, who is the third party plaintiff in a pending lawsuit arising from the foreclosure. The final judgment of foreclosure was affirmed on appeal. Molins v. Freedom Savings & Loan Association, 485 So.2d 431 (Fla. 2d DCA 1986). Lazzara is not a party to that suit, and if Molins prevails she will recover, at most, money damages from the third party defendants. Since Molins’ complaint does not support a direct claim against the property, we agree with Lazzara that the lower court should have discharged the lis pendens. Lake Placid Holding Co. v. Paparone, 414 So.2d 564 (Fla. 2d DCA 1982). Worldwide Development — Kendale Lakes West v. Lot Headquarters, Inc., 305 So.2d 271 (Fla. 3d DCA 1974).
The petition for writ of certiorari is granted.
GRIMES, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.